UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1301


MARVIN KIMBLE JONES,

                       Plaintiff – Appellant,

          v.

WAL-MART; SAM’S CLUB; STEVEN PAZERDSKI,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:10-cv-00988-JMC)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marvin Kimble Jones, Appellant Pro Se. William Keefer Brumbach,
III, LITTLER MENDELSON PC, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marvin Kimble Jones appeals the district court’s order

accepting      the   recommendation       of     the    magistrate    judge     and

dismissing his civil action under Fed. R. Civ. P. 37(b)(2)(A)(v)

and   41(b)    for   failure    to     comply    with   Defendants’      discovery

requests as ordered.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Jones v. Wal-Mart, No. 8:10-cv-00988-JMC

(D.S.C. Mar. 2, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the     court    and     argument   would   not    aid   the

decisional process.



                                                                          AFFIRMED




                                         2